Case: 16-11122   Date Filed: 01/11/2017   Page: 1 of 5


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-11122
                          ________________________

                   D.C. Docket No. 5:12-cv-00177-MMH-PRL



LOUIS SCHWARZ, DORIS SCHWARZ, JANICE HICKEY,
THOMAS HICKEY, BERNIE BROWN, ELIZABETH HOLST,
STEPHEN HOLST, JOANNA LANGLAIS, FRANCIS LANGLAIS,
PATRICIA SMART, ROBERT SMART, RICHARD MCELWAIN,
BYRON ZIMMERMAN, SHIRLEY ZIMMERMAN, JOHN WILSON,
CHARLES MARTIN, RANDALL WALKER, EVELYN WALKER,
MAUREEN OSGOOD, CAROLE PAUL, MARY KAY PICKERING,
ANDREW ST. JOHN, KAREN RUSSELL, CLARENCE RUSSELL,
RICHARD WOODS, LINDA WOODS, ROBERT MCDEVITT,
LYNN STIRLING, KATHLEEN MCELWAIN, BARBARA ACHIN,
RICHARD ACHIN, DIANE ST. JOHN, KENNY HYNES, MARY WILSON,

                                                           Plaintiffs - Appellants,

versus

BOARD OR SUPERVISORS,
on behalf of the Villages Community Development Districts, et al.,

                                                                       Defendants,

THE VILLAGES CHARTER SCHOOL, INC.,
d.b.a. The Villages Lifelong Learning College,
THE VILLAGE CENTER COMMUNITY DEVELOPMENT DISTRICT,
SUMTER LANDING COMMUNITY DEVELOPMENT DISTRICT,
                Case: 16-11122       Date Filed: 01/11/2017       Page: 2 of 5




                                                                    Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (January 11, 2017)

Before WILSON and JULIE CARNES, Circuit Judges, and TREADWELL, *
District Judge.

PER CURIAM:

       Plaintiffs brought a law suit claiming that Defendants had violated various

federal statutes in their refusal to provide sign-language interpreters or other

accommodations for deaf homeowners living within the retirement communities

operated by Defendants. The district court granted Defendants’ motion for

summary judgment. After reviewing the record and the parties’ briefs, and with

the aid of oral argument, we affirm for the reasons stated in the district court’s

well-reasoned order.

       Plaintiffs are thirty-four deaf residents of The Villages, a planned retirement

community in Florida. The community is comprised of several community

development districts, which are statutorily-created government entities subject to

the same laws as any other municipality. Two of these districts, the Village Center
*
   Honorable Marc T. Treadwell, United States District Judge for the Middle District of Georgia,
sitting by designation.


                                               2
                Case: 16-11122       Date Filed: 01/11/2017       Page: 3 of 5


Community Development District and the Sumter Landing Community

Development District (together, “the Districts”), are defendants in this action. 1

       Residents of The Villages have created over 2000 clubs in which their

fellow residents who share mutual interests may participate. These clubs, known

as Resident Life Groups (“Resident Groups”), cover a wide array of interests.

There are, for example, card clubs, educational clubs focused on a particular

subject matter, exercise clubs, athletic groups, support groups, college alumni

groups, theatrical and musical groups, and car clubs. The Resident Groups are

organized and run by the residents who participate in those clubs. The Districts do

not supervise or direct the activities of a particular Resident Group. To the

contrary, volunteers within the particular Resident Group plan and lead the

programs and coordinate the logistics of scheduling meeting dates and places. The

Districts do allow Resident Groups to use District recreation facilities to hold their

meetings, and the Districts coordinate with volunteer leaders of the Resident Group

to schedule meeting times and places.

       Plaintiffs sued the Districts, arguing that, as governmental entities, the latter

are required by federal law to provide sign-language interpreters for meetings of

these Resident Groups. Specifically, Plaintiffs claim that Defendants are obligated


1
 Plaintiffs also brought claims against The Villages Charter School, a separate entity from the
Districts, but Plaintiffs’ claims against the Charter School are not at issue in this appeal.


                                                3
                Case: 16-11122        Date Filed: 01/11/2017       Page: 4 of 5


to provide accommodations for their disability under Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq., the Rehabilitation Act, 29

U.S.C. § 794 et seq., and the Fair Housing Act (“FHA”), 42 U.S.C. § 3603 et seq.

       The district court granted summary judgment as to claims relating to the

Resident Groups. Concerning the ADA and Rehabilitation Act claims, 2 the district

court held that the Resident Groups are not a service, program, or activity of the

Districts, nor are they an instrumentality of the Districts, meaning that the Districts

are therefore not subject to the ADA or the Rehabilitation Act based on the

activities of these groups. Similarly, the district court concluded that the Districts

had not run afoul of the FHA because Plaintiffs are not denied access to facilities

covered by the FHA, and the Resident Groups are not themselves a service of the

Districts. We agree with these holdings.

       Second, Plaintiff had also sued the Districts arguing that the Districts,

themselves, had not complied with the above federal statutes based on the

Districts’ failure to provide appropriate accommodations for District-sponsored

activities, as opposed to activities organized by the residents themselves via

Resident Groups. The Districts agree that, as governmental entities, they are

required to provide the necessary accommodations dictated by the ADA and the

Rehabilitation Act for District activities. The district court also granted summary

2
  Rehabilitation Act claims apply the same standards as ADA claims and can be considered
together, as the district court did. See Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000).
                                                4
              Case: 16-11122     Date Filed: 01/11/2017    Page: 5 of 5


judgment as to the claims relating to District-sponsored activities, holding that

Plaintiffs had waived any challenge to the Districts’ motion for summary judgment

on this ground by failing to address this claim in Plaintiffs’ response to the

Districts’ motion for summary judgment. We agree with the district court that

Plaintiffs waived these claims by failing to address them in their summary

judgment response, and we therefore affirm as to these claims, as well.

AFFIRMED.




                                           5